department of the treasury internal_revenue_service washington d c t a x e x e m p t a n d g o v e r n m e n t e n t i t i e s d i v i s i o n contact person identification_number telephone number date feb number release date se t eo ra t uniform issue list number legend b c d e f s t dear ------------ - we have considered your application_for recognition of exemption from federal_income_tax under sec_501 of the internal_revenue_code as an organization described in sec_501 based on the information submitted we have concluded that you do not qualify for exemption under that section the basis for our conclusion is set forth below your articles of incorporation state that you are organized under the nonprofit religious corporation law exclusively for religious purposes your articles state further the specific purpose of this corporation is to provide support networking and fellowship between christian b around the world as well as reaching out to non-christians in the industry in your application you state that you have a number of different programs and activities for your subscribers and that most of your programs are either online or related to online activity you state that your newsletter is currently your main ministry taking up about of your time in the newsletter is a devotional article recent d job listings that have been posted to your website industry c contests hints and tips a d learning article a trivia game anecdotes and more you state that your website includes a d learning area christianity in the e articles d charts message boards c links recommended books games chat room members listing and more you state that there is also an area for people to post their d job listings on your website so that your members can network to find employment and your employers can find reputable and dependable qualified b you state that one other program is your pen-pal program in which people can make friends and grow in god's grace together you also state that your ministry is focused on helping christian b who are in the industry you f are a nonprofit corporation incorporated in the state of s on the date of t in response to a letter from the internal_revenue_service you state that you are for christian b for the interest of members of the profession but that your primary focus is on god not the profession you state that it is about how to be a christian helping people grow as christians and helping to reach out to witness to others to spread the gospel of jesus you state that everything is geared towards something related either to the advancement of religion or the advancement of d you state that for religion you have many religious articles links books and fellowship opportunities and that every single webpage includes a who is jesus link to witness to anybody who might not know or have a clear understanding of the religion you also state that a great deal of the rest of the website is full of d learning articles d charts d instructional videos c and links for the advancement of viewers' education you state that networking otherwise known as fellowship is an extremely important aspect in both advancing religion and education you state that the employment service helps to advance d education by helping people having a hard time to find jobs to find one so that they may be able to learn more about d under the instruction of a good b sec_501 of the code provides in pertinent part for the exemption from federal_income_tax of nonprofit_organizations organized and operated exclusively for charitable and or educational_purposes in construing the meaning of the phrase exclusively for educational_purposes in 326_us_279 date ct_d c b the supreme court of the united_states said this plainly means that the presence of a single non-educational purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly educational_purposes this rationale applies equally to any category of charitable purpose under sec_501 of the code sec_1_501_c_3_-1 of the income_tax regulations provides that an organization does not operate exclusively for exempt purposes if more than an insubstantial part of its activities does not further exempt purposes sec_1_501_c_3_-1 of the regulations provides that an organization is not organized or operated exclusively for exempt purposes under sec_501 of the code unless it serves a public interest rather than a private interest revrul_76_206 1976_1_cb_154 holds that a nonprofit organization formed to generate community interest in the retention of classical music programs by a local for-profit radio station does not qualify for exemption under sec_501 of the code the organization's activities consist of seeking program sponsors encouraging continuation of contracts by existing sponsors urging the public to patronize the sponsors soliciting subscriptions to the station's program guide and distributing materials promoting the classical music program these activities benefit the for-profit radio station in more than an incidental way accordingly the organization is serving a private rather than a public purpose in 70_tc_1037 date the court held that an organization failed to establish that its discussions with christians on making donations to christian groups did not involve more than an insubstantial benefit to the participants as private persons because the advice also served the participants’ own private interests of tax planning in the 76_tc_380 date the court held that an organization failed to establish that its christian gathering did not involve more than an insubstantial nonexempt purpose of private interests in obtaining recreation the organization’s operation provided rest relaxation and fellowship over the advancement of religion and because of this nonexempt fellowship purpose which was more than insubstantial exemption under sec_501 of the code was denied in st louis science fiction limited v commissioner t c memo date the court held that an organization failed to establish that its annual show to educate participants on science fiction did not involve more than an insubstantial nonexempt purpose of entertainment in your case we find that one of your substantial purposes is to facilitate job networking information for professional b you indicate that this helps to spread the religious messages and fellowship however the commingling of that professional or job purpose is inconsistent with being operated directly for charitable and educational_purposes without more than an incidental serving of any nonexempt or private purpose you indicate that the posting of c is educational however the c may also serve to enhance the job-related private interests of your b in addition a substantial portion of your website is dedicated to nonexempt activities such as contests a trivia game anecdotes links chat room and member listings as in revrul_76_206 supra where the statements for classical music benefited the private radio station your statements for religion are combined as part of christian b job networking that benefits for-profit job private interests of the christian b as in christian stewardship assistance inc supra where there was a tax reduction benefit to christian individuals as donors your activities commingle b job networking and c that serve to more than an incidental and insubstantial extent the individual private or personal interests of the b as in the schoger foundation supra and as in st louis science fiction limited supra the presence of your significant fellowship activities which are more than merely incidental or required exclusively religious or educational_purposes amount to more than an insubstantial nonexempt purpose as in better business bureau of washington dc supra your purposes of fellowship job employment network and d purposes which are nonexempt and more than insubstantial preclude exemption under sec_501 of the code accordingly for these reasons you do not qualify for exemption as an organization described in sec_501 of the code and you must file federal_income_tax returns you have the right to protest this ruling if you believe it is incorrect to protest you should contributions to you are not deductible under sec_170 of the code submit a statement of your views to this office with a full explanation of your reasoning this statement signed by one of your officers must be submitted within days from the date of this letter you also have a right to a conference in this office after your statement is submitted you must request the conference if you want one when you file your protest statement if you are to be represented by someone who is not one of your officers that person will need to file a proper power_of_attorney such as form and otherwise qualify under our conference and practices requirements if you do not protest this ruling in a timely manner it will be considered by the internal_revenue_service as a failure to exhaust available administrative remedies sec_7428 of the code provides in part that a declaratory judgement or decree under this section shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted administrative remedies available to it within the internal_revenue_service if we do not hear from you within days this ruling will become final and a copy will be forwarded to the ohio tax exempt and government entities te_ge office thereafter any questions about your federal_income_tax status should be directed to that office either by calling a toll free number or sending correspondence to internal_revenue_service te_ge customer service p o box cincinnati oh the appropriate state officials will be notified of this action in accordance with code sec_6104 in the event this ruling becomes final it will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make when available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice if you decide to protest this ruling your protest statement should be sent to the address shown below if it is convenient you may fax your reply using the fax number shown in the heading of this letter if you fax your reply please contact the person identified in the heading of this letter by telephone to confirm that your fax was received internal_revenue_service te_ge se t eo ra t ---------------------------------------- constitution avenue nw washington dc if you do not intend to protest this ruling and if you agree with our proposed deletions as shown in the letter attached to notice you do not need to take any further action are shown in the heading of this letter enclosure notice if you have any questions please contact the person whose name and telephone number sincerely lois g lerner director exempt_organizations rulings and agreements
